United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Huntsville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2299
Issued: June 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 13, 2010 appellant filed a timely appeal of a July 21, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP), denying his application for
reconsideration without merit review of the claim. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
July 21, 2010 nonmerit decision. Since more than 180 days elapsed between the most recent
merit decision of September 18, 2009 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of the claim.
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim, pursuant to 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 14, 2008 appellant, then a 59-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a right shoulder injury in the performance of duty
on September 27, 2006. OWCP accepted the claim for right shoulder contusion, right shoulder
and upper arm sprain, rotator cuff tear and sprain of shoulder and upper arm acromioclavicular.
Appellant received compensation for wage loss commencing March 14, 2009, and underwent
right shoulder arthroscopic surgery on March 31, 2009.
On May 11, 2009 the employing establishment offered appellant a full-time modified
rural carrier position effective May 14, 2009. Appellant returned to work in the modified
position on May 14, 2009.
In a decision dated September 18, 2009, OWCP determined that appellant’s actual
earnings fairly and reasonably represented his wage-earning capacity. It found he had no loss of
wage-earning capacity.
The record indicates that OWCP developed the medical evidence with respect to a
schedule award for a right arm permanent impairment, and he received compensation for a
schedule award from December 13, 2009 to May 14, 2010. There is no formal schedule award
decision in the case record on appeal.
By letter dated June 25, 2010, appellant requested reconsideration of his claim.2 He
indicated that his last day at work in federal employment was May 20, 2010, and stated that he
“had been removed from my position as a mail carrier, and was assigned a temporary light-duty
clerical position, and was being kept on the payroll at my former salary.” Appellant submitted
medical evidence regarding his permanent impairment.
By decision dated July 21, 2010, OWCP declined to review the merits of the claim. It
stated, “Because your letter neither raised substantive legal questions nor included new and
relevant evidence, it is insufficient to warrant a review of our prior decision at this time.” No
further discussion of appellant’s June 25, 2010 application for reconsideration was provided.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under 5 U.S.C. § 8128(a),3 the
Office’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent evidence not previously considered by OWCP.”4 Section
2

On the appeal request form appellant indicated that the date of the Office decision was September 18, 2009. In
the June 25, 2010 letter, appellant also referred to a reconsideration of “the schedule award previously applied for.”
3

This section states, “The Secretary of Labor may review and award for or against payment of compensation at
any time on his own motion or on application.”
4

20 C.F.R. § 10.606(b)(2).

2

10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by OWCP without review of the merits
of the claim.5
ANALYSIS
In this case, OWCP issued a September 18, 2009 decision finding that appellant’s actual
earnings in a modified rural carrier position since May 14, 2009 represented his wage-earning
capacity. In his application for reconsideration, appellant asserted that the position was a
temporary clerical position. OWCP did not discuss appellant’s specific contentions in its
July 21, 2010 decision. It is well established that a wage-earning capacity determination using
actual earnings cannot be based on a job that is part time, seasonal or temporary.6 Appellant has
advanced a relevant legal argument with respect to the wage-earning capacity determination. He
had not raised the issue before and it is a relevant legal argument not previously considered.
Pursuant to 20 C.F.R. § 10.606(b)(2)(ii), OWCP should have reviewed the merits of the claim
and addressed appellant’s argument. Accordingly, the case will be remanded for a merit decision
with respect to the loss of wage-earning capacity determination.
With respect to a schedule award, OWCP apparently paid compensation pursuant to a
schedule award issued in 2009. The record does not contain a final decision with appeal rights.
If OWCP has not issued a final decision regarding a schedule award, it should do so on return of
the case record.
CONCLUSION
The Board finds that appellant met the requirements of 20 C.F.R. § 10.606(b)(2) in his
application for reconsideration. The case is remanded for a merit decision.

5

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

6

See D.T., Docket No. 10-1012 (issued January 6, 2011); A.J., Docket No. 10-619 (issued June 29, 2010);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (July 1997).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2010 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: June 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

